Case: 13-40766   Document: 00512592151   Page: 1   Date Filed: 04/10/2014




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                            No. 13-40766                         April 10, 2014
                          Summary Calendar
                                                                Lyle W. Cayce
                                                                     Clerk
UNITED STATES OF AMERICA,

                                       Plaintiff−Appellee,

versus

SUHAILY CASTILLO,

                                       Defendant−Appellant.


                            No. 13-40778
                          Summary Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff−Appellee,

versus

SUHAILY CASTILLO-MALDONADO,
True Name Suhaily Maribeth Castillo-Maldonado,

                                       Defendant−Appellant.


              Appeals from the United States District Court
                   for the Southern District of Texas
                           No. 5:08-CR-1663-3
                            No. 5:13-CR-43-1
     Case: 13-40766      Document: 00512592151         Page: 2    Date Filed: 04/10/2014


                                      No. 13-40766
                                      No. 13-40778


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       The attorney appointed to represent Suhaily Castillo has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Castillo has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeals present no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the appeals are DISMISSED. See 5TH
CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2